*354OPINION
By HURD, PJ.
This action in tort for personal injuries, is here on appeal from a judgment of common pleas court wherein at the close of plaintiff’s case a verdict was directed for defendants on the ground that plaintiff was guilty of contributory negligence as a matter of law. The parties stand in the same relation as in common pleas court and will be designated accordingly.
The principal assignment of error is:
“That the judgment of the court in directing a verdict for the defendants and entering judgment for the defendants was contrary to law and the evidence.”
Plaintiff was one of two laborers who among others were in the employ of The Hunkin-Conkey Construction Company, the general contractor for the building of the Defense Plant Corporation Plant No. 4 at The Republic Steel Corporation.
Early in the morning of Feb. 21, 1944, about 7 o’clock as appears by the record, plaintiff and Tony DiRubbio, a fellow employee of The Hunkin-Conkey Construction Company were sent by their foreman to work with two plumbers and other employees of defendant The Schweizer Dipple Company, an independent sub-contractor of the general contractor, and were instructed to follow the orders of said employees who “picked them up in a truck and took them to work on the premises of defendant, The Republic Steel Corporation. They were first put to work digging a trench for a pipe underneath a bridge and continued thereat until about 3 P. M. when they were then taken by the employees of the defendant The Schweizer-Dipple .Company to the place where an accident occurred which forms the basis for this lawsuit.
Concerning this, the parties stipulated “that on Feb. 21, 1944 a call came to the Schweizer-Dipple Co., to repair a steam line and the Schweizer-Dipple Co., proceeded to repair the steam line with their men.” The parties also stipulated that “the work sheet introduced as plaintiff’s Exhibit C and C-l, is the work sheet of the plumbers (Schweizer-Dipple Co) for repairing the steam line on Feb. 21, 1944.” The pertinent part of said work sheet is as follows:
“Repair leak in Desuperheating hot water line at gate house * * *
1 plumber foreman ' 4 6
1 plumber 4 6
1 Welder 4 6
Total hours
71 18 ... 89
*355* * * leak in Desuperheating Hot Water Line was found to be caused by a large piece of half round iron 4 inches thick that was thrown in on the pipe in back filling . . .
It will be noted from this work sheet that defendant Schweizer-Dipple Company used three of their, employees, one of whom was a plumber foreman, one a plumber and another a welder.
We think it a reasonable inference to be deduced from this exhibit and the entire record, in the absence of evidence to the contrary, that the plumber foreman exercised control over plaintiff and his fellow workman as hereafter appears in connection with the repair work then under way.
With relation to the accident the plaintiff testified as follows:
“Q. Now when these plumbers tookt you to another place how did they take you over there?
A. With the truck.
Q. And did anybody go with you?
A. I and Tony and the plumber.
Q. And where did this plumber take you?
A. They took me near the hospital, the new hospital they were building.
Q. And when you got there what did the plumber do and what did you do?
A.- They made me get off the truck.
Q. And after you got off the truck what did they do and what did they tell you, if anything?
A. They made me take the pick and shovel from the truck.
Q. What did they tell you to do then, if anything?
A. They asked me to dig at the place where they took me.
Q. Who showed you where to dig?
A. The plumber.
Q. And what did he tell you when he showed you where to dig?
A. Well, they told me to dig here and I started digging there.
Q. When you got there at the place where they told you to dig was there anything on top of the ground, or anything?
A. There was an inch or two inch of water some place and some place not.
Q. Did you start digging then?
A. Yes sir.
Q. And what happened after you started to dig?
A. I dig about a foot or foot and a half.
Q. And what happened then?
*356A. I went to push the shovel down in the hole and my foot went down and the steam starting coming up.
Q. And how far in the hole did your leg go?
A. It was up to here (indicating).
Q. Indicating his thigh, the upper part of his thigh. And what did you have on your feet at that time?
A. I had working shoes and the galoshes on top of them.
Q. What happened to your leg when it went into this hole?
A. I went down and the steam started coming up and I don’t x’emember anything any more.”
Tony Derubbio, the fellow-workman of plaintiff, testified in substance that at the place where they were instructed to work in the afternoon by the plumbers, he worked beside the plaintiff; that he saw some steam coming out of the ground and requested the plumbers to shut off the steam and was told by them that the two men should continue to dig as there was something wrong with the valve and that they were unable to shut off the steam. Concerning this Tony Rebubbio testified in part as follows:
“Q. Tony when you got over to this place tell the court and jury what happened over there.
A. Well, just what happened, both plumbers tell us we should go dig and we started tQ digging * * * I told Tony T don’t know what we'are going to do in this digging or not.’ The plumber say we got to try to dig. I say, ‘why don’t they turn off the water line or steam line?’ They said they can’t shut off because something is wrong with valve. * *
Another witness, Patsy DeSchanza, was a witness for plaintiff and testified in substance that he was a foreman of The Hunkin-Conkey Construction Co. and that he was called to the place of the accident some time after 3 o’clock P. M. and that he and his men went to work in the same, place where plaintiff was injured; that fie and his men dug at the place where plaintiff had started to dig in order to find the leak; that they set a pump in the hole in order to pump out the water and the steam; that after they dug a hole they shut off the steam and that the steam continued to come up out of the ground until 7 P. M. that night and that they continued to work until 10:30 P. M.; that they finally found the leak underneath a big rock which had cracked- the pipe.
Considering the foregoing, together with the entire record, the trial court was presented with the question of whether reasonable minds might reasonably reach different conclusions *357upon the ultimate issues of fact presented by the evidence. For the purposes of the motion plaintiff was entitled to have his testimony accepted as true and all the evidence construed most strongly in his favor. Upon such a motion the court is not permitted to weigh the evidence and the test in such a case is not whether the trial court would set aside a verdict on the weight of the evidence.1
The facts presented by the record involve not only the question of the negligence of the respective parties but also the question of the proximate cause of the injuries and the elements of responsibility and foreseeability. What duty was owed by defendants to plaintiff and what duty devolved upon plaintiff to exercise care for his own safety? Such questions are usually for the determination of the jury.
Before the plaintiff could be held to be guilty of contributory negligence as a matter of law as distinguished from a question of fact, it would have to be shown conclusively by the evidence that reasonable minds could arrive at only one conclusion and that adverse to the plaintiff on all essential questions of fact. It would also have to be shown that the accident and resulting injuries were due to the sole negligence of plaintiff or that his negligence contributed to the negligence of defendants. But this alone would not be sufficient.
To warrant a conclusion adverse to plaintiff as a matter of law, it would have to appear further by the evidence that plaintiff’s injuries were the natural and probable consequence of plaintiff’s negligence and that it was such as might or ought to have been foreseen by him in the light of attending circumstances.
As we view the case, the jury could well consider whether or not defendant, The Schweizer-Dipple Company, presumably skilled in the work of installing and repairing steam lines, pould reasonably have foreseen or anticipated the danger of instructing these laborers, presumably unskilled, to proceed to dig in such a place under sfiejj circumstances and whether or not the negligence of said defendant was a proximate cause of plaintiff’s injuries, and whether or not the defendant was charged with the duty toward plaintiff of responsibility and foreseeability under all of #he circumstances then and there existing.2
Counsel have called to our attention the recent case of Winkler, appellee v City of Columbus, appellant, 149 Oh St 39, decided Jan. 28, 1948 wherein the supreme court reversed the court of appeals of Franklin County and affirmed the judgment *358of the common pleas court sustaining a motion to direct a verdict on the ground that plaintiff therein was contributorily ñegligent as a matter of law. We think that case is clearly distinguishable on the law and facts from the instant case. That case was a sidewalk case and plaintiff by her own admission in broad daylight saw the defective condition of the sidewalk but nevertheless entered upon it and was injured. The facts of the instant case are not analogous. There are no admissions of negligence by plaintiff in this case. Furthermore, plaintiff here was not a free agent walking on a sidewalk in broad daylight: He was a workman under orders, performing a difficult job under difficult conditions. We think it is a matter of common knowledge that workmen doing manual labor occasionally, if not frequently, confronted with similar situations.
Nevertheless, when they are ordered by persons temporarily placed in authority over them to proceed, they may feel that they do not have a choice of refusal if they wish to keep their jobs. Can the one who has assumed authority then avoid responsibility by claiming as a matter of law that it was the injured person’s own fault because he followed such orders? We think not.
In the case of The Painesville Utopia Theater Co. v Lautermilch 118 Oh St 167 where the question of contributory negligence as a matter of law was involved in an accident to a theater patron, the supreme court held:
“Whenever, from conflicting evidence of the same witness or of different witnesses, it becomes necessary to weigh such conflicting evidence to determine wherein the probable truth lies, or from a combination of circumstances determine an ultimate fact upon the determination of which different minds might reasonably arrive at different conclusions, it is the province of the jury to perform that function. It is reversible error for the court tq^Shvade that province of the jury.” (syllabus)
In the case of Childe v Cinn. St. Ry Co. 80 Oh Ap 128, decided Feb. 17, 1947, which also*involved the proposition of contributory negligence as a matter of law, the Court of Appeals of Hamilton County relied upon the case of Theater Co. v Lautermilch supra, and held as follows:
“Whenever in the trial of an action it becomes necessary to- determine between conflicting statements of the same or different witnesses wherein the truth most probably lies, or from all the circumstances determine an ultimate fact upon *359the determination of which different minds might reasonably arrive at different conclusions, or where it is doubtful whether reasonable minds would or would not draw different inferences from such evidence, the question is for the jury and it is error for the trial court to direct a verdict or grant a motion for judgment for the defendant.” (syllabus 2)
So, in the instant case, we conclude from all the facts and circumstances disclosed by the evidence, that questions of fact were presented upon which reasonable minds might reasonably arrive at different conclusions or might reasonably draw different inferences and that therefore, the question of the alleged contributory negligence of the plaintiff was not a question of law for the court but a question of fact for the jury to be determined under proper instructions of the court.
The defendant, Schweizer-Dipple Company, by way of brief states that the trial court based its action in sustaining the motion for a directed .verdict in favor of defendants solely upon the proposition of contributory negligence or assumed negligence on the part of plaintiff, but urges in this court a further ground for the action of the trial court in directing a verdict for defendants. This is based upon the assertion that there was “no responsibility on the part of the Schweizer-Dipple Co., for the making of excavations, the manner of making same, the direction and control of the men making the excavations or any responsibility whatsoever in relation to, making them.” It is urged that the sole responsibility in that regard was upon The Hunkin-Conkey Construction Company. In substantiation of this contention there is quoted 'the following from part 3 of Mutual Ex. 1:
“All work in connection with excavation and back fill for underground pipes will be performed by others.”
There is evidence in this record tending to show that the work here in question was a. repair job which was under the exclusive control of The Schweizer-Dipple Company as an independent sub-contractor. There is also evidence tending to show by way • of reasonable inference that defendant, The Schweizer-Dipple Co., through its plumbers, one of whom was a foreman, assumed exclusive control over the plaintiff at the time of the accident and required him to work in a place which was dangerous and failed to shut off the steam or to take other precautions which would assure that the work was performed in a safe manner. The facts indicate that after the accident, means were found to obviate the danger by pumping the excess water and escaping steam out of the hole and by shutting off the steam line at the control valve.
*360It seems to us that applying the same principles of law Hereinbefore cited and quoted it became a question of fact for determination of the jury as to whether or not under the circumstances the defendant The Schweizer Dipple Company in its capacity of an independent sub-contractor, assumed and exercised control over these men; as to whether or not they instructed them to dig in this place which was dangerous, as to whether or not such danger was, in the exercise of ordinary care reasonably foreseeable and as to whether or not under such circumstances defendants were negligent and whether such negligence was the proximate cause of the resulting injuries. These are matters, it seems to us, upon which reasonable minds could reasonably reach different conclusions. Again these were questions of fact for the determination of the jury under proper instructions from the court.
■ With respect to defendant, The Republic Steel Corporation, an entirely different factual situation is presented by the record. While it was stipulated that said defendant had possession and control of the plant at the time of the accident, there is no evidence in the record tending to show that said defendant had control over plaintiff or had anything to do with the work itself. There is nothing in the record to show that The Republic Steel Corporation created or permitted an existing hidden danger nor does the record show that said defendant had any knowledge that the plaintiff was required to work at the place where this accident happened, nor is there anything in the record to. show that said defendant interfered with the manner of doing the work or assumed or exercised any control or directions over plaintiff on thig particular repair job. In short, from a perusal of the entire record, we have concluded under principles of applicable law, that there is no evidence in this record tending to show that said defendant failed to exercise the duty of ordinary care toward the plaintiff.
Entertaining these views, the judgment of the'common pleas court will be affirmed as to the defendant The Republic Steel Corporation, and reversed as to the defendant, The Schweizer-Dipple Company, and the cause is remanded for further proceedings according to law. Exceptions noted. Order See Journal.
MORGAN, J, concurs. SKEEL, J, dissents.

. See: Hampton Lodge v Ohio Fuel Gas Co. 127 Oh St 649, particularly, Syllabi 3 and 4.


. See 29 O. Jur. 483, Parag. 68 et sequi.